Title: To Benjamin Franklin from Samuel Cooper, 13 February 1778
From: Cooper, Samuel
To: Franklin, Benjamin


My dear Sir,
Boston 13. Feby. 78.
I am afraid, not having receiv’d a single Line from you since last May that my Letters to you have miscarried, and your’s to me. I wrote you the latter End of Octr. a long Letter giving as clear and particular an Account as I was able of the Northern Campaign, and it’s truly glorious Success. What has taken Place since will be related to you by Mr. Adams more minutely and in a much better Manner than I can write. I send this by my kinsman, William Cooper, Son of my eldest Brother, who will be mention’d to you by Mr. Hancock with whom he was once connected in Business, and who has a kind Regard for him. Mr. Adam’s Voyage was so little known, for obvious Reasons, and the Vessel sailing sooner than I expected prevented my writing by him. I am Sir with evry Sentiment of Esteem and Friendship, Your obedient humble Servant
Saml. Cooper
 
Addressed: The Honble Benjn. Franklin Esqr / In Paris
Notation: Cooper Saml. 3. Feby. 1778.
